EXHIBIT 99.1 TEPPCO Partners, L.P. Exhibit A Financial Highlights – UNAUDITED ($ in millions, except per unit amounts) Three Months Ended September 30, Nine Months Ended September 30, Operating Revenues: Sales of petroleum products $ Transportation – Refined Products Transportation – LPGs Transportation – Crude Oil Transportation – NGLs Transportation – Marine Gathering – Natural Gas Other Total operating revenues Costs and expenses: Purchases of petroleum products Operating expenses Operating fuel and power General and administrative costs Depreciation and amortization Taxes – other than income taxes Total costs and expenses Operating income ) Interest expense ) Equity in earnings of unconsolidated affiliates Other, net Income (loss) before provision for income taxes ) Provision for income taxes ) Net income (loss) $ ) $ $ $ Net Income (Loss) Allocated to: Limited Partners $ ) $ $ $ General Partner ) Total Net Income (Loss) Allocated $ ) $ $ $ Basic and Diluted Net Income (Loss) Per Limited Partner Unit $ ) $ $ $ Weighted Average Number of Limited Partner Units Adjusted EBITDA Net income (loss) $ ) $ $ $ Provision for income taxes Noncash impairment charge Interest expense Depreciation and amortization (D&A) Loss on forfeiture of investment in Texas Offshore Port System Amortization of excess investment in joint ventures TEPPCO’s pro-rata percentage of joint venture interest expense, D&A and impairment Adjusted EBITDA $ TEPPCO Partners, L.P. Exhibit B Business Segment Data – UNAUDITED Three Months Ended September 30, 2009 ($ in millions) Marine Intersegment Downstream Midstream Upstream Services Eliminations Consolidated Operating revenues $ Purchases of petroleum products Operating expenses Operating fuel and power General and administrative Depreciation and amortization (D&A) Taxes – other than income taxes Operating income (loss) Equity in earnings (losses) of unconsolidated affiliates ) Other, net Income (loss) before interest ) ) ) Depreciation and amortization Noncash impairment charge Amortization of excess investment in joint ventures TEPPCO’s pro-rata percentage of joint venture interest expense, D&A and impairment Adjusted EBITDA $ ) $ Provision for income taxes ) Noncash impairment charge ) Depreciation and amortization ) Interest expense ) Amortization of excess investment in joint ventures ) TEPPCO’s pro-rata percentage of joint venture interest expense,D&A and impairment ) Net income (loss) $ ) Reconciliation of Equity in earnings (losses) of unconsolidated affiliates to Adjusted JV EBITDA: Equity in earnings (losses) of unconsolidated affiliates $ ) $ Amortization of excess investment in joint ventures TEPPCO’s pro-rata percentage of joint venture interest expense , D&A, and impairment Adjusted JV EBITDA $ TEPPCO Partners, L.P. Exhibit B Business Segment Data – UNAUDITED (Continued) Three Months Ended September 30, 2008 ($ in millions) Marine Intersegment Downstream Midstream Upstream Services Eliminations Consolidated Operating revenues $ ) $ Purchases of petroleum products ) Operating expenses Operating fuel and power General and administrative Depreciation and amortization (D&A) Taxes – other than income taxes Operating income Equity in earnings (losses) of unconsolidated affiliates ) ) Other, net Income before interest Depreciation and amortization 63 Amortization of excess investment in joint ventures TEPPCO’s pro-rata percentage of joint venture interest expense and D&A Adjusted EBITDA $ Provision for income taxes ) Depreciation and amortization ) Interest expense ) Amortization of excess investment in joint ventures ) TEPPCO’s pro-rata percentage of joint venture interest expense and D&A ) Net income $ Reconciliation of Equity in earnings (losses) of unconsolidated affiliates to Adjusted JV EBITDA: Equity in earnings (losses) of unconsolidated affiliates $ ) $ ) $ Amortization of excess investment in joint ventures TEPPCO’s pro-rata percentage of joint venture interest expense and D&A Adjusted JV EBITDA $ ) $ TEPPCO Partners, L.P. Exhibit B Business Segment Data – UNAUDITED (Continued) Nine Months Ended September 30, 2009 ($ in millions) Marine Intersegment Downstream Midstream Upstream Services Eliminations Consolidated Operating revenues $ ) $ Purchases of petroleum Products ) Operating expenses Operating fuel and power General and administrative Depreciation and amortization (D&A) Taxes – other than income taxes Operating income Equity in earnings (losses) of unconsolidated affiliates ) ) ) Other, net Income before interest Depreciation and amortization Noncash impairment charge Loss on forfeiture of investment in Texas Offshore Port System (TOPS) Amortization of excess investment in joint ventures TEPPCO’s pro-rata percentage of joint venture interest expense, D&A and impairment Adjusted EBITDA $ Provision for income taxes ) Noncash impairment charge ) Depreciation and amortization ) Interest expense ) Loss on forfeiture of investment in TOPS ) Amortization of excess investment in joint ventures ) TEPPCO’s pro-rata percentage of joint venture interest expense, D&A and impairment ) Net income $ Reconciliation of Equity in earnings (losses) of unconsolidated affiliates to Adjusted JV EBITDA: Equity in earnings (losses) of unconsolidated affiliates $ ) $ $ ) $ $ ) $ Loss on forfeiture of investment in TOPS Amortization of excess investment in joint ventures TEPPCO’s pro-rata percentage of joint venture interest expense D&A and impairment Adjusted JV EBITDA $ ) $ TEPPCO Partners, L.P. Exhibit B Business Segment Data – UNAUDITED (Continued) Nine Months Ended September 30, 2008 ($ in millions) Marine Intersegment Downstream Midstream Upstream Services Eliminations Consolidated Operating revenues $ ) $ Purchases of petroleum products ) Operating expenses Operating fuel and power General and administrative Depreciation and amortization (D&A) Taxes – other than income taxes Operating income Equity in earnings (losses) of unconsolidated affiliates ) ) Other, net Income before interest Depreciation and amortization Amortization of excess investment in joint ventures TEPPCO’s pro-rata percentage of joint venture interest expense and D&A Adjusted EBITDA $ Provision for income taxes ) Depreciation and amortization ) Interest expense ) Amortization of excess investment in joint ventures ) TEPPCO’s pro-rata percentage of joint venture interest expense and D&A ) Net income $ Reconciliation of Equity in earnings (losses) of unconsolidated affiliates to Adjusted JV EBITDA: Equity in earnings (losses) of unconsolidated affiliates $ ) $ ) $ Amortization of excess investment in joint ventures TEPPCO’s pro-rata percentage of joint venture interest expense and D&A Adjusted JV EBITDA $ ) $ TEPPCO Partners, L.P. Exhibit C Condensed Statements of Cash Flows– UNAUDITED ($ in millions) Nine Months Ended September 30, 2009 Cash Flows from Operating Activities: Net income $ $ Equity in earnings (losses) of unconsolidated affiliates ) ) Distributions received from unconsolidated affiliates Loss on early extinguishment of debt Depreciation, working capital and other Net Cash Provided by Operating Activities Cash Flows from Operating Activities: Cash used for business combinations ) ) Cash paid for linefill on assets owned ) ) Cash proceeds from asset sales Acquisition of intangible assets ) ) Investment in Jonah Gas Gathering Company ) ) Investment in Texas Offshore Port System Investment in Centennial Pipeline Company ) Capital expenditures (1) ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Operating Activities: Borrowings under debt agreements Repayments of debt ) ) Net proceeds from issuance of limited partner units Acquisition of treasury units ) Settlement of interest rate derivative instruments – treasury locks ) Debt issuance costs ) ) Distributions paid to partners ) ) Net Cash Provided by Financing Activities Net Change in Cash and Cash Equivalents Cash and Cash Equivalents – January 1 Cash and Cash Equivalents – September 30 $ $ Non-cash investing activities: Payable to Enterprise Gas Processing, LLC for spending for Phase V expansion of Jonah Gas Gathering Company $ $ Liabilities for construction work in progress $ $ Non-cash financing activities: Issuance of Units in Cenac acquisition $ $ Supplemental Information: Interest paid (net of capitalized interest) $ $ (1) Includes capital expenditures for maintaining existing operations of $28.7 million in 2009 and $41.9 million in 2008. TEPPCO Partners, L.P. Exhibit D Condensed Balance Sheets– UNAUDITED ($ in millions) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Other Total current assets Property, plant and equipment – net Intangible assets (1) Investments in unconsolidated affiliates Goodwill Other assets Total assets $ $ Liabilities and Partners’ Capital Total current liabilities $ $ Total current liabilities Senior Notes (2) Junior Subordinated Notes Other long-term debt Other non-current liabilities Partners’ capital Accumulated other comprehensive loss ) ) General partner’s interest (3) ) ) Limited partners’ interests Total partners’ capital Total liabilities and partners’ capital $ $ (1)Includes the value of long-term service agreements between TEPPCO and its customers. (2)Includes $14.1and $18.1 million at September 30, 2009 and December 31, 2008, respectively, related to fair value hedges. (3)Amount does not represent a future financial commitment by the General Partner to make a contribution to TEPPCO. TEPPCO Partners, L.P. Exhibit E Operating Data – UNAUDITED (In Millions, Except as Noted) Three Months Ended September 30, Nine Months Ended September 30, Downstream Segment: Barrels Delivered Refined Products LPGs Total Average Tariff Per Barrel Refined Products $ LPGs Average System TariffPer Barrel $ Upstream Segment: Margins/Revenues: Crude oil transportation revenue $ $ $ Crude oil marketing margin Crude oil terminaling revenue Lubrication Services, LLC (LSI) margin Total Margins/Revenues $ Reconciliation of Margins/Revenues to Operating Income (Loss): Sales of petroleum products $ Transportation – Crude oil Purchases of petroleum products ) Total Margins/Revenues Other operating revenues Operating expenses ) Operating fuel and power ) General and administrative ) Depreciation and amortization ) Taxes – other than income taxes ) Operating income (loss) $ ) $ $ $ Total barrels Crude oil transportation Crude oil marketing (1) Crude oil terminaling Lubrication oil volume (total gallons): Margin/average tariff per barrel: Crude oil transportation $ Crude oil terminaling Lubrication oil margin (per gallon): $ (1) The 2008 amounts, previously disclosed as 67.1 million and 186.3 million for the three months and nine months ended September 30, 2008, respectively,have been adjusted to exclude inter-region transfers, which are transfers among TEPPCO Crude Oil, LLC’s various geographically managed regions. TEPPCO Partners, L.P. Exhibit E Operating Data – UNAUDITED (Continued) (In Millions, Except as Noted) Three Months Ended September 30, Nine Months Ended September 30, Midstream Segment: Gathering – Natural Gas – Jonah Bcf Btu (in trillions) Average fee per MMBtu $ Gathering – Natural Gas – Val Verde Bcf Btu (in trillions) Average fee per MMBtu $ Transportation- NGLs Total barrels (includes lease barrels) Average rate per barrel $ Fractionation – NGLs Total barrels Average rate per barrel $ Natural Gas Sales Btu (in trillions) Average fee per MMBtu $ Sales – Condensate Total barrels (thousands) Average rate per barrel $ TEPPCO Partners, L.P. Exhibit E Operating Data – UNAUDITED (Continued) (In Millions, Except as Noted) Three Months Ended September 30, Nine Months Ended
